Laboratory Services AGreement

 

This Laboratory Services Agreement (“Agreement”) is made and entered into as of
May 15, 2020 (“Effective Date”) by and between Cellular Technology Limited, an
Ohio limited liability company organized under the laws of Ohio, with its
principal place of business located at 20521 Chagrin Boulevard, Shaker Heights,
Ohio 44122 (“CTL”), and Generex Biotechnology Corporation, a public company
organized under the laws of Delaware , with its principal place of business
located at 10102 USA Today Way, Miramar, FL 33025 (“Company”). CTL and the
Company are each referred to herein individually as a “Party” and collectively
as the “Parties.”

 

Recitals

WHEREAS, Company desires to retain the services of CTL from time to time to
perform certain high throughput immune monitoring laboratory services and
Laboratory desires to provide such services.; and

WHEREAS, CTL desires to provide such services under the terms and conditions of
this Agreement and any attached exhibits.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other valuable consideration, the Parties agree as follows:

1.       DEFINITIONS

1.1       “Confidential Information” is defined in Section 8.1.

1.2       “Good Laboratory Practices” means the practices and procedures set
forth in Title 21, United States Code of Federal Regulations, Part 58, and any
other regulations, guidelines or guidance documents relating to good laboratory
practices.

1.3       “Inventions” is defined in Section 5.1.

1.4       “Materials” means any tangible materials provided by Company to CTL
under this Agreement or any SOW, including
______________________________________________________________________.

1.5       “Person” means any person or entity, including any individual,
trustee, corporation, partnership, trust, unincorporated organization, limited
liability company, business association, firm, joint venture or governmental
agency or authority.

1.6       “Records” is defined in Section 4.1.1.

1.7       “Reports” means any reports or documentation prepared by CTL pursuant
to Section 2.3.

1.8       “Services” means the services to be performed by CTL under this
Agreement, including the testing and analysis of Materials and the generation
and delivery of any Reports, as further defined from time to time in a SOW.

1.9       “SOW” is defined in Section 2.1.1.

1.10       “Third Party” means any Person other than a Party to this Agreement.

2.       Statements of Work; Performance of Services; RePorts

2.1       Statements of Work.

 

a). All Services to be performed under this Agreement are set forth in a
Statement of Work (“SOW”), attached hereto as Appendix A. This Agreement,
together with each individual SOW (including any attachments or schedules
thereto), but separate and apart from any other SOW, shall constitute the entire
agreement between the Parties for the performance of any Services defined in the
applicable SOW.

 

b).       The performance of all Services shall be controlled by the terms and
conditions of this Agreement (including any applicable SOW). The terms and
conditions of any business forms used by CTL for purposes of invoicing,
delivering Reports, or otherwise shall not form part of this Agreement unless
otherwise stated in an applicable SOW. In the event of a conflict between the
terms and conditions of this Agreement and any SOW, the terms and conditions of
the Applicable SOW shall control.

2.2       Performance of Services.

a).       CTL shall perform the Services in accordance with the terms and
conditions of this Agreement and the applicable SOW.

b). The Services shall, unless otherwise specified in the applicable SOW, be
conducted in compliance with Good Laboratory Practices and shall use such
personnel, methods, procedures and resources specified in the applicable SOW.
All Services shall be conducted in a professional and competent manner, in
compliance with all applicable laws, ordinances, rules, regulations and
guidelines.

c).       In the event of a material error by CTL in the performance of the
Services, upon Company’s request to do so, CTL will conduct again, at its own
cost and within a reasonable period of time, that part of the work affected by
such error.

2.3       Reports. CTL shall prepare and deliver to Company in a timely fashion,
all reports and other documentation required under a SOW.

3.       Payments

3.1       Costs. In compensation for the Service, Company shall pay CTL the fees
and costs in the amounts and in accordance with the terms, conditions and
payment schedules as set forth in the applicable SOW.

3.2       Invoicing. Once each calendar month, or as Services are rendered, CTL
shall submit to Company a written invoice detailing the amounts due to CTL for
the performance of the Services detailed in a SOW. Unless otherwise specified in
the applicable SOW, invoices shall be sent to Company via e-mail at the
following addresses:

jterrell@generex.com

 

 

3.3       Payment. Within thirty (30) days of receipt of an invoice issued
pursuant to Section 3.2, Company shall pay to CTL the invoiced amount. Payment
shall be made in United States currency by check or wire transfer sent as
directed by CTL.

3.4       Change in Scope of Services. Any change in the scope of Services which
impacts the cost for Services rendered under this Agreement and applicable SOW
shall require a written change order or similar document signed by both CTL and
the Company. Unless otherwise agreed, any increase or reduction in total cost
associated with a change in scope shall be established based upon the fee
structure set forth in the applicable SOW.

3.5       Acceleration of Schedule. If the Company or the sponsor later desire
CTL to accelerate the schedule for any of the Services, CTL will attempt to find
a mutually agreeable modification of the schedule to accommodate the Company’s
and/or the sponsor’s request. However, CTL’s ability to meet such a request may
depend upon the complexity of Services involved, the volume of work requested,
the availability of materials and/or personnel needed to meet the request, and
the time frame involved. An acceleration of the specified dates outlined in the
Agreement or applicable SOW may result in accelerated services surcharges based
upon the aforementioned factors.

 

4.       Record Keeping; Inspections

4.1       Records.

a).       CTL shall maintain complete and accurate records, in appropriate
detail for patent and regulatory purposes, fully and properly reflecting all
Services performed by it and the results thereof, including, without limitation,
such data and materials as are required to be maintained pursuant to any
applicable law, ordinance, rule, regulation or guideline, Good Laboratory
Practices, and any applicable SOW (“Records”).

b).       To the extent practical, all Records shall be kept separately from
documentation and materials associated with other CTL laboratory activities.

c).       CTL shall maintain the Records for two (2) years after CTL’s
completion of Services under the applicable SOW or such other longer amount of
time as is required by applicable law or the applicable SOW. Prior to destroying
any Records, Laboratory shall give Company at least thirty (30) days prior
written notice of CTL’s intention to destroy such. Upon Company’s written
request, and at Company’s expense, Laboratory shall deliver to Company all
original Records.

d).       All Records shall be the sole property of Company and shall not be
used by CTL for any purpose other than performing the Services or as otherwise
required by this Agreement or applicable Work Order.

4.2       Inspections and Right to Audit.

a). CTL agrees to promptly notify Company of any government or regulatory
inspection or audit of CTL that may impact or relate to the Services, Materials
or Records. CTL shall inform Company of the results such governmental or
regulatory agency inspection or audit and shall promptly take any reasonable
steps required to cure any deficiencies shown as a result of such audit or
inspection.

 

b).       During the period of time in which CTL is providing Services and until
the end of the period time in which CTL is maintaining the Records, Company may
upon reasonable written notice to CTL, visit during normal business hours CTL’s
facilities where Services have been or are being performed to: (i) inspect and
audit the facilities; and (ii) review, copy and inspect all Records pertaining
to the Services and any CTL standard operating services pertinent to the
providing of the Services. All representatives of or on behalf of Company who
visit, inspect or audit CTL’s facilities shall be subject to and bound by the
terms of any confidentiality agreements between the Parties.

5.       Ownership; Intellectual Property

5.1 Ownership Generally. The Parties acknowledge and agree that the existing
inventions and technologies of each of CTL and Company are their separate
property, respectively, and are not affected by this Agreement and neither Party
shall have any claims to or rights in such existing inventions and technologies
of the other party.

5.2.       Company’s Property; Inventions. Subject to subsection 5.3, Company
shall solely own (and CTL hereby assigns to Company) all right, title and
interest in and to all intellectual property created or arising in connection
with, or related to, the Materials, the performance of any Services or the
preparation of any Reports or Records regardless of whether such intellectual
property was conceived, reduced to practice or otherwise created or authored
solely by CTL or jointly by CTL and Company or a Third Party (“Inventions”). CTL
shall promptly disclose to Company all Inventions. If any part of the Services
or Inventions cannot be fully exploited without violating intellectual property
rights owned or licensed by CTL and not assigned hereunder, CTL hereby grants
Company a perpetual, irrevocable, worldwide, royalty-free, non-exclusive,
license to fully exploit and exercise all such intellectual property rights.

5.3.       CTL’s Property. Notwithstanding the provisions of subsection 5.3
above, CTL’s Property shall remain the sole and exclusive property of CTL, and
such CTL Property shall not be deemed to constitute Inventions. “CTL’s Property”
means any intellectual property which has been created by or in the possession
of CTL prior to the date of this Agreement and all subsequent (i) inventions
(whether or not patentable), know-how, works of authorship, technology,
software, techniques, developments, ideas, concepts, discoveries, designs,
algorithms, models, formulations, improvements, protocols, data and proprietary
information; and (ii) patents, copyrights, trademarks, service marks, trade
secrets, or other intellectual property rights associated with the foregoing,
which (A) is an improvement, modification or development of CTL’s equipment,
assays, materials, laboratory testing, data collection or data management
processes, procedures, or methods (whether or not created, developed or produced
pursuant to this Agreement), and (B) does not contain any, or is not developed
using any Company Property. 

5.4       Retained Rights. No rights are granted to CTL under any intellectual
property owned or controlled by Company, except to the extent strictly necessary
to allow CTL to perform the Services and fulfill its obligations under this
Agreement. Upon completion of such Services or fulfillment of such obligations,
or expiration or termination of this Agreement, the limited rights granted to
Laboratory under this Section 5.4 shall immediately terminate.

6.       REPRESENTATIONS; Disclaimers

6.1       CTL Representations. CTL hereby represents and warrants to Company
that:

a).        CTL has the full right, power and authority, and has obtained all
approvals, permits or consents necessary, to enter into this Agreement and to
perform all of its obligations hereunder.

b).       CTL has not, prior to the Effective Date, entered into and shall not,
following the Effective Date, enter into any agreement and has not granted any
now existing, or agreed to grant any future, license, right or privilege which
agreement, license, right or privilege conflicts in any way with this Agreement
or CTL’s obligations hereunder.

6.2       Company’s Representations. Company hereby represents and warrants to
CTL that:

a).       Company has the full right, power and authority, and has obtained all
approvals, permits or consents necessary, to enter into this Agreement and to
perform all of its obligations hereunder.

b).       Company has not, prior to the Effective Date, entered into and shall
not, following the Effective Date, enter into any agreement and has not granted
any now existing, or agreed to grant any future, license, right or privilege
which agreement, license, right or privilege conflicts in any way with this
Agreement or Company’s obligations hereunder.

c).       Company represents that it owns or has the right to use all copyright,
trademark, patents, and other intellectual property rights to the Confidential
Information (including any Materials) supplied by Company to CTL and that such
do not infringe upon any third party’s patents, trade secrets, copyrights or
other intellectual property rights.

6.3        Disclaimer. EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.2 ABOVE, THE
CONFIDENTIAL INFORMATION (INCLUDING ANY MATERIALS) SUPPLIED BY COMPANY TO CTL IS
BEING SUPPLIED “AS IS” AND COMPANY MAKES NO WARRANTIES WITH REGARD THERETO, AND
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

7.       INDEMNIFICATION

7.1       General Indemnification. CTL and Company (each, respectively, being
the “Indemnifying Party”) shall protect, defend, indemnify, and save harmless
each other , and their respective Affiliates and their respective officers,
directors, employees, and agents (the “Indemnified Party”) from and against any
and all claims, losses, demands, causes of action, and any and all related costs
and expenses of every kind (including, but not limited to, reasonable attorneys’
fees, costs, and expenses suffered by the parties hereto and/or their employees,
and/or suffered by any other person or entity) on account of (i) personal
injury, death, or damage to property occurring, growing out of, incident to, or
resulting directly or indirectly from, but only to the extent of, the negligence
or willful misconduct of the Indemnifying Party, its agents, representatives,
employees, and/or Subcontractors, and (ii) a breach by the Indemnifying Party or
any subcontractor of any of its representations, warranties, covenants,
agreements or obligations under this Agreement or any SOW.

7.2       Defense; Selection of Counsel. The Indemnifying Party shall have the
right to select defense counsel and to direct the defense or settlement of any
such Claim. The Indemnifying Party shall promptly provide the Indemnified Party
with reasonable written notice of any Claim. The Indemnified party shall
reasonably cooperate with the Indemnifying party and its legal representatives
in the investigation and defense of any claim. The Indemnified Party may obtain
representation by separate legal counsel, at its own expense.

7.3       Survival of Obligations. The terms of this Section 7 and the Parties’
obligations hereunder, shall survive the ttermination or expiration of this
Agreement.

 

8.       Confidential Information

8.1       Confidentiality of Information. During the course of performing
Services, CTL may receive, or have access to confidential information of Company
and Company might receive or have access to confidential information of
Laboratory. Such confidential Information includes, but is not limited to, the
following: Materials; Records; Reports; Inventions; CTL’s equipment, assays, and
materials; CTL’s laboratory testing processes, procedures, or methods; and CTL’s
data collection or data management processes, procedures, or methods.
(“Confidential Information”) Each Party receiving (the “Receiving Party”)
Confidential Information of the other party (the “Disclosing Party”) agrees to
hold in strict confidence the Disclosing Party’s Confidential Information.

 

8.2       Use of Confidential Information. The Receiving Party will use the
Disclosing Party’s Confidential Information only for the purpose of fulfilling
its obligations and exercising its rights under this Agreement and will not
disclose it, without the prior written consent of the Disclosing Party, to any
third party except to the Receiving Party’s employees or agents who have a need
to know such information and are bound in writing by obligations of
confidentiality and restrict use that protect Confidential Information and that
are at least as stringent as those provided herein. The obligations of
confidentiality hereunder shall continue for a period of ten (10) years from the
later of the (i) expiration or early termination of the Agreement, or (ii) date
of completion or early termination of the Services. Such obligations shall not
apply to information that the Receiving Party can establish:

a)       was in the public domain at the time of disclosure;

b)       is in the public domain, by publication or otherwise, after disclosure
or development through no fault of the Receiving Party, its agents or employees;

c)       was already in the possession of the Receiving Party at the time of
disclosure or development, as established by its contemporaneous written
records;

d)       was independently developed by the Receiving Party without use of or
reliance on any Confidential Information; or

e)       is required to be disclosed by any law, rule, regulation, court order
or other legal obligation provided that the Receiving Party promptly provides
written notice to the Disclosing Party of its notice of any such disclosure
requirement to provide the Disclosing Party the opportunity to seek a protective
order or other appropriate remedy.

 

8.3       Publicity. CTL shall not issue any press release or other publicity
materials, or make any public presentation or representation with respect to the
existence of, or any of the terms or conditions of, this Agreement without the
prior written consent of Company.

8.4       Availability of Injunctive Relief. Each Party acknowledges that the
disclosure of Confidential Information without the other Party’s express written
permission may cause irreparable harm, and that the breach or threatened breach
of the non-disclosure and/or non-use provisions of this Agreement will entitle
the other party to injunctive relief, in addition to any other legal or
equitable remedies that may be available to it.

8.5       Data Protection. All Confidential Information containing personal data
and information shall be handled by CTL in accordance with all applicable laws
and regulation, including if applicable any patient privacy requirements.

 

9.        TERM AND TERMINATION

9.1       Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless sooner terminated by mutual agreement or pursuant to
any other provision of this Agreement, shall terminate five (5) years from the
Effective Date.

9.2       Default. Either Party may terminate this Agreement for any material
breach by the other Party, provided that the terminating Party gives the
breaching Party written notice of such breach and the breach remains uncured
after the expiration of thirty (30) days after such written notice was given.

9.3       Effect of Termination or Expiration. Termination or expiration of this
Agreement through any means and for any reason shall not relieve the Parties of
any obligation accruing prior thereto and shall be without prejudice to the
rights and remedies of either Party with respect to any antecedent breach of any
of the provisions of this Agreement.

9.4       Survival. Sections 3, 4, 5, 6, 7, and 8 shall survive expiration or
termination of this Agreement for any reason.

 

10. LIMITATION OF DAMGAGES

 

UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE ENTITLED TO, NOR SHALL EITHER PARTY
BE RESPONSIBLE FOR, ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES
(INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS) ARISING IN CONNECTION WITH ANY
DEFAULT OR BREACH OF OBLIGATIONS UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED
HERETO.

 

 

11. NOTICES

 

The term “notice” as used throughout this Agreement shall mean written notice,
except where specifically provided to the contrary. Notice shall be delivered to
the parties addressed below by (i) certified mail, return receipt requested (or
the equivalent), (ii) hand delivery with receipt acknowledged, or (iii)
overnight courier service that provides a delivery receipt to the following
addresses or to such other address or person as a party may specify by notice
given in accordance with this Section.

 

If to Company: Generex Biotechnology Corporation

10102 USA Today Way

Miramar, FL 33025 Attention: Jason Terrell, MD, Chief Medical Officer

jterrell@generex.com

 

with copies to:

 

rpurcell@nugenerex.com

mwernicke@nugenerex.com

 

If to CTL:

 

Cellular Technology Limited:

Magdalena Tary-Lehmann, M.D., Ph.D.

Chief Scientific Officer

Cellular Technology Limited

20521 Chagrin Boulevard

Shaker Heights, Ohio 44122

Telephone: (216) 791-5084 ext. 124

FAX:       (216) 791-8814

E mail: magda.tary-lehmann@immunospot.com

 

 

Notice given in accordance with this Section shall be deemed delivered (i) when
received, or (ii) upon refusal of receipt.

 

12       MISCELLANEOUS

12.1        Independent Contractors. CTL and Company are independent contractors
and are not, and shall not represent themselves as, principal and agent or as a
joint venture. Nothing herein shall create any association, partnership, joint
venture, fiduciary duty or the relation of principal and agent between the
Parties hereto, and neither Party shall have the authority to assume or create
any obligations or responsibilities, expressed or implied, of the other or the
other’s representatives in any way. The employees and agents of each Party are
not the employees or agents of the other Party.

12.2        Force Majeure. Neither Party will be liable hereunder by reason of
any failure or delay in the performance of its obligations hereunder on account
of strikes, shortages, riots, insurrection, fires, flood, storm, explosions,
acts of God, war, governmental action, labor conditions, earthquakes, or any
other similar cause which is beyond the reasonable control of such party;
provided, however, that the Party affected shall promptly notify the other of
the force majeure condition and to resume performance of its obligations as soon
as reasonably possible.

 

12.3Waiver. The failure of either Party to require performance by the other
Party of any provision of this Agreement will not affect the full right to
require such performance at any time thereafter nor will the waiver by either
Party of a breach of any provision of this Agreement be taken or held to be a
waiver of the provision itself.

 

12.4        Severability. If any provision of this Agreement is found to be
unenforceable, illegal or invalid under any applicable law by a court of
competent jurisdiction, such unenforceability, illegality or invalidity will not
render this Agreement unenforceable, illegal or invalid as a whole, and shall
not affect the validity or enforceability of any other provision of this
Agreement. The Parties shall make a good faith effort to substitute a valid,
legal and enforceable provision that reflects the intent of such invalid,
illegal or unenforceable provision and implements the purpose of the provision.

 

12.5Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware, U.S.A., without regard to conflicts of
law.

 

12.6Headings. The section headings appearing in this Agreement are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or extent of such section and in no manner affect this Agreement.

 

12.7       Authority. Each Party warrants that it has full power and authority
to enter into and perform its obligations under this Agreement, (ii) this
Agreement has been duly authorized by and is binding and enforceable upon such
Party and (iii) the person signing this Agreement on that Party's behalf has
been duly authorized and empowered to enter into this Agreement. Each Party
further acknowledges that it has read this Agreement, understands it, and agrees
to be bound by it.

 

 

12.8        Counterparts. This Agreement may be signed in counterparts each of
which shall be deemed to be original, but which together will form a single
agreement as if both parties had executed the same document.

 

12.9       Assignment. Neither Party may not assign any of its rights or
delegate any of its obligations under this Agreement without the express written
consent of the other Party, which consent may be unreasonably withheld. No
permitted assignment will relieve either Party of its liability for obligations
under this Agreement.

 

12.10.        Entire Agreement. This Agreement sets forth the entire
understanding and agreement of the parties as to the matters covered hereby.
This Agreement supersedes any prior or collateral agreements with respect to the
matters covered by this Agreement.

 

12.11        Binding Effect. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by CTL and Company, and their respective
affiliates, successors, heirs, executors administrators, and permitted assigns

 

12.12Amendments. This Agreement may only be amended in a writing signed by duly
authorized representatives of CTL and Company.

 

 

INTENDING TO BE LEGALLY BOUND, the Parties have executed this Agreement by their
duly authorized representative.



CTL   Company       /s/ Madalena Tarey-Lehmann By:   /s/ Joe Moscato Magdalena
Tary-Lehmann, M.D., Ph.D. Print Name:   Joe Moscato Chief Scientific Officer
Title:   President & Chief Executive Officer      

 

 

 

APPENDIX A- Statement of Work

 

This Statement of Work (“SOW”), dated and effective ___________, 20____,
submitted in connection with the Laboratory Services Agreement by and between
Cellular Technology Limited (“CTL”) and
__________________________________________ (“Company”) dated _____________,
20___ (“Agreement”), is hereby agreed to by the Parties.

Pursuant to Article 2 of the Agreement, this SOW (including any attachments
hereto) shall be governed by the terms and conditions of the Agreement and, if
applicable, any modifications to the Agreement agreed to by the Parties and set
forth in this SOW under the section below, entitled “Modifications to
Agreement.” Any such modifications shall apply only to this SOW, and not to any
previous or subsequent SOWs, unless expressly stated otherwise in such other
SOW.





CTL   Company       /s/ Madalena Tarey-Lehmann By:   /s/ Joe Moscato Magdalena
Tary-Lehmann, M.D., Ph.D. Print Name:   Joe Moscato Chief Scientific Officer
Title:   President & Chief Executive Officer      

 

